 



EXHIBIT 10.5
BOB EVANS FARMS, INC.
2006 EQUITY AND CASH INCENTIVE PLAN
WHOLE SHARE AWARD AGREEMENT
(For Non-Employee Directors)
     Bob Evans Farms, Inc. (“we” or “us”) has granted to you unrestricted shares
of our common stock, par value $0.01 per share (“Whole Shares”), subject to the
terms and conditions described in the Bob Evans Farms, Inc. 2006 Equity and Cash
Incentive Plan (the “Plan”) and this Whole Share Award Agreement (this “Award
Agreement”).
     To ensure you fully understand the terms and conditions of your Whole
Shares, you should read the Plan and this Award Agreement carefully. Capitalized
terms that are not defined in this Award Agreement have the same meanings as in
the Plan.
     You should return a signed copy of this Award Agreement to:
[Insert title]
Bob Evans Farms, Inc.
3776 S. High St.
Columbus, Ohio 43207
1. Summary of Your Whole Shares
Grant Date: [insert Grant Date].
Number of Whole Shares: [insert number of shares] Shares.
2. Other Rules Affecting Your Whole Shares
     (a) Governing Law: This Award Agreement will be construed in accordance
with and governed by the laws (other than laws governing conflicts of laws) of
the State of Ohio except to the extent that the Delaware General Corporation Law
is mandatorily applicable.
     (b) Other Terms and Conditions: Your Whole Shares are subject to the terms
and conditions described in this Award Agreement and the Plan, which is
incorporated by reference into and made a part of this Award Agreement. You
should read the Plan carefully to ensure you fully understand all the terms and
conditions of your Whole Shares. In the event of a conflict between the terms of
the Plan and the terms of this Award Agreement, the terms of the Plan will
govern. The Committee has the sole responsibility of interpreting the Plan and
this Award Agreement, and its determination of the meaning of any provision in
the Plan or this Award Agreement shall be binding on you.
     (c) Signature in Counterparts: This Award Agreement may be signed in
counterparts, each of which will be deemed an original, but all of which will
constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



*   *   *   *   *
Your Acknowledgment
By signing below as the “Participant,” you acknowledge and agree that:

  •   A copy of the Plan has been made available to you; and     •   You
understand and accept the terms and conditions placed on your Whole Shares.

             
PARTICIPANT
           
 
           
 
  Date:        
 
     
 
   
 
Signature
     
 
   
 
           
 
Print Name
           

                  BOB EVANS FARMS, INC.            
 
               
By:
      Date:        
 
 
 
[Insert name and title]      
 
   

 